DETAILED ACTION
Note, the current Office Action replaces the Office Action mailed 10/7/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0073513, Tanaka.
	In regards to claim 1, in Figure 4 and paragraphs detailing said figure, Tanaka discloses a clamp (1) for fastening a tubular connecting member a counter member by the elastic restoring force of the clamp alone, the clamp comprising: an annular clamp body with opposite ends intersecting; and a pair of tabs, each of the pair of tabs projecting radially outward from each of the opposite ends of the clamp body, wherein: the clamp body includes a straight corresponding section and a curved corresponding section, and the straight corresponding section is formed so as to bend less easily than the at least one curved corresponding section when the clamp is transitioning from a free state to an expanded state.

In regards to claim 3, in Figure 4 and paragraphs detailing said figure, Tanaka discloses each base end of the pair of tabs is formed to project radially inward of the clamp body when the clamp is in the free state.
In regards to claim 8, in Figure 4 and paragraphs detailing said figure, Tanaka discloses a clamp, comprising: a clamp body having opposing straight corresponding sections and a curved corresponding section between the straight corresponding sections; and a pair of tabs, each of the pair of tabs projecting radially outward from each opposite ends of the clamp body, wherein at least one of the straight corresponding sections is more rigid than the curved corresponding section.
In regards to claim 9, in Figure 4 and paragraphs detailing said figure, Tanaka discloses both of the straight corresponding sections are more rigid than the curved corresponding section.
In regards to claim 10, in Figure 4 and paragraphs detailing said figure, Tanaka discloses the more rigid straight corresponding section is positioned opposite to the pair of tabs in a radial direction of the clamp body.
In regards to claim 11, in Figure 4 and paragraphs detailing said figure, Tanaka discloses the clamp body has a stadium cross- sectional shape when in an expanded state.
In regards to claim 12, in Figure 4 and paragraphs detailing said figure, Tanaka discloses opposite ends of the clamp body project radially inward when in a free state.
Allowable Subject Matter
Claims 4-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679